PER CURIAM.
We are of the opinion that the evidence does not show that the ordinances above referred to have been violated by the defendant. No evidence was given on' the trial showing the street line of the street. It was taken for granted by the plaintiff that the street line was the same as the house line. The burden of showing that the defendant had encroached upon the street more than 12 • inches was upon the plaintiff. We cannot take judicial notice that the street line and the house line on Broadway are the same, and in fact the evidence shows that all the houses on Broadway at Twenty-*165Eighth street, where the building in question is situated, do not have the same line, whether it be called “house line” or “street line.” Judgment is reversed, and a new trial ordered, with costs to the appellant to abide the event.